Citation Nr: 1531840	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to July 2000.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a noncompensable evaluation for hypertension, effective May 26, 2006.  While the claim was pending, a Decision Review Officer granted the Veteran a 10 percent evaluation in a May 2012 decision, effective May 26, 2006.  This did not satisfy the Veteran's appeal.    

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.


REMAND

The Board's review of the record reveals that further development is warranted.

In connection with the Veteran's claim for an increased initial evaluation for service-connected hypertension, the Veteran was afforded a VA examination in March 2014.  The Veteran reporting taking continuous medication for hypertension with no complaints or cardiovascular symptoms with any level of exercise.  The examiner reported the Veteran's blood pressure readings were 134/86, 138/88, and 138/82, noting that the Veteran just drank a lot of coffee and was jittery.

In September 2014, the Veteran submitted a statement contending that the March 2014 VA examiner only saw him for about three minutes, took his blood pressure twice, and did not allow the Veteran to see the readings.  The Veteran further stated that the examiner told him he had anxiety blood pressure, that his blood pressure readings were normal, and he could likely stop taking blood pressure medication.  The Veteran also asserted that his blood pressure was taken at an August 2014 VA Medical Center appointment and noted to be 163/101, 161/103, and 163/101.  

The most recent medical evidence of record is the report of the March 2014 examination, and the most recent VA treatment record of record is dated in January 2014.  In light of the Veteran's contentions concerning the March 2014 examination, the indication that additional medical evidence supportive of the Veteran's claim is available and the indication that the Veteran's hypertension might have increased in severity since the March 2014 examination, the Board has determined that further development of the record is required before the Board decides the appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA Medical Center treatment records for the period from January 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected hypertension.  The examination should be performed by a person other than the person who performed the March 2014 examination.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


